DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/21 has been entered.
Allowable Subject Matter
1.	Claims 1-6 and 8-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first spool part and a second spool part disposed between the upper flange and the base structure, wherein the second spool part extends coaxially from the first spool part, wherein the elongated, hollow tube comprises a central opening extending along its longitudinal direction, and wherein the base structure comprises a lateral opening communicating with the central opening;  a first coil unit comprising windings of first wire wound on the first spool part; a second coil unit comprising windings of second wire wound on the second spool part; an intermediate flange disposed on the elongated, hollow tube between the first spool 
Regarding claim 22, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first spool part and a second spool part disposed between the upper flange and the base structure, wherein the second spool part extends coaxially from the first spool part, wherein the elongated, hollow tube comprises a central opening extending along its longitudinal direction, and wherein the base structure comprises a lateral opening communicating with the central opening, wherein the base structure comprises two second arm portions around a lower recessed structure; a first coil unit comprising windings of first wire wound on the first spool part; a second coil unit comprising windings of second wire wound on the second spool part; an intermediate flange disposed on the elongated, hollow tube between the 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-6, 8-21 and 23 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837